726 N.W.2d 410 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Katherine Sue DENDEL, Defendant-Appellee.
Docket No. 132042, COA No. 247391.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the July 18, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.